       Case 7:19-cv-00407 Document 9 Filed on 01/22/20 in TXSD Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:19-CV-407
                                       §
 23.311 ACRES OF LAND, MORE OR         §
 LESS, SITUATE IN HIDALGO COUNTY, §
 STATE OF TEXAS; AND FRANK             §
 SCHUSTER FARMS INC., ET AL.,          §
                                       §
                    Defendants.        §
______________________________________________________________________________

           OPPOSED MOTION OF THE UNITED STATES OF AMERICA
                   FOR ORDER OF IMMEDIATE POSSESSION
______________________________________________________________________________


        The United States moves for an order requiring all defendants to this action and all persons

in possession or control of the property described in the Complaint and Declaration of Taking to

immediately surrender possession of the condemned estate to the United States.

                                        I. INTRODUCTION

        1.      The United States requests an Order granting immediate possession of the

condemned estate. Acquiring this property is a necessary step in implementing the congressional

directive, set forth in the Complaint and Declaration of Taking, to secure the border between the

United States and Mexico.

        2.      Congress provided funding for primary pedestrian levee fencing along the

southwest border in the Rio Grande Valley Sector. Per the appropriation, the United States plans

to construct infrastructure that Congress specifically designated to be constructed in Hidalgo

County, Texas, and the tract identified in this case is part of the designation. Time is of the essence.

                                             Page 1 of 6
                                     Opposed Motion for Possession
      Case 7:19-cv-00407 Document 9 Filed on 01/22/20 in TXSD Page 2 of 6



Accordingly, the United States respectfully requests this Court to enter an Order of Immediate

Possession on an expedited basis.

                                    II. BACKGROUND FACTS

       3.      Pursuant to the Declaration of Taking Act, 40 U.S.C. § 3114, and Federal Rule of

Civil Procedure (“Rule”) 71.1 (formerly Rule 71A), the United States filed a Complaint,

Declaration of Taking, and a deposit of estimated just compensation to acquire an interest in the

subject property. The United States will use this property to construct, install, operate, and

maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and related structures

designed to help secure the United States/Mexico border within the State of Texas. See Docket

No. 2, Declaration of Taking, Schedules “B” and “D”. Section 230(a) of the Fiscal Year 2018

Department of Homeland Security Appropriations Act appropriated funding to acquire the

interests sought in this action. See Docket No. 2, Declaration of Taking, Schedule “A”; see

Consolidated Appropriations Act, 2018, Pub. L. 115-141, div. F, tit. II, 132 Stat. 348 (2018)

(appropriating funds). The United States deposited THREE HUNDRED TEN THOUSAND

EIGHT HUNDRED SEVENTY THREE DOLLARS AND NO/100 ($310,873.00) as estimated

just compensation. See Docket No. 5.

                            III. ARGUMENT AND AUTHORITIES

       A.      Because it Acquired this Property Under the Declaration of Taking Act, the
               United States is Entitled to Immediate Possession.

       4.      The United States initiated this case by filing a Complaint and a Declaration of

Taking and depositing estimated just compensation into the registry of the Court, as required by

the Declaration of Taking Act (“Act”), 40 U.S.C. § 3114 (formerly 40 U.S.C. § 258a). The filing

and deposit immediately vest title to the acquired property in the United States. See 40 U.S.C.

§3114(b)(1). The Act specifically provides that upon the filing of the declaration of taking, “the

                                             Page 2 of 6
                                     Opposed Motion for Possession
      Case 7:19-cv-00407 Document 9 Filed on 01/22/20 in TXSD Page 3 of 6



court may fix the time within which, and the terms on which, the parties in possession shall be

required to surrender possession to the petitioner . . . ”. 40 U.S.C. § 3114(d)(1). The purpose of

the Declaration of Taking Act is to give the Government immediate possession of the property and

give the owner immediate compensation, in the form of estimated compensation, in return for title

to the land. United States v. Miller, 317 U.S. 369 (1943). As the Court explained,

       [t]he purpose of the statute is twofold. First, to give the Government immediate
       possession of the property and to relieve it of the burden of interest . . . .
       Secondly, to give the former owner, if his title is clear, immediate cash
       compensation to the extent of the Government’s estimate of the value of the
       property.

Id. at 381 (emphasis added). The transfer of title is immediate upon the filing of the declaration

and deposit of estimated just compensation. See, e.g., Catlin v. United States, 324 U.S. 229, 238

(1945) (holding that a landowner may not delay or prevent the vesting of title by an interlocutory

appeal).

       5.      The Supreme Court reaffirmed that the Declaration of Taking Act immediately

confers to the United States title and a right to possession in Kirby Forest Industries, Inc. v. United

States, 467 U.S. 1 (1984). There it reviewed the methods by which the United States may

appropriate property, primarily comparing use of a declaration of taking with a “straight-

condemnation” proceeding. Id. at 3-5. In a “straight condemnation”, the United States only files

a complaint in condemnation and only acquires title after the determination and payment of just

compensation. Id. at 4. In contrast, the Court noted that the Declaration of Taking Act is “[a] more

expeditious procedure . . . ”. Id. The Court held that upon the filing of a declaration of taking and

deposit of estimated just compensation, “[t]itle and right to possession thereupon vest immediately

in the United States.” Id. at 5. Further distinguishing a “straight-condemnation” case from one

brought under 40 U.S.C. § 3114, the Court explained that the adoption of the Declaration of Taking


                                             Page 3 of 6
                                     Opposed Motion for Possession
      Case 7:19-cv-00407 Document 9 Filed on 01/22/20 in TXSD Page 4 of 6



Act was “for the purpose of affording the Government the option of peremptorily appropriating

land prior to final judgment, thereby permitting immediate occupancy . . . ”. Id. at 12. Finally, as

stated in Narramore v. United States, Congress enacted the Declaration of Taking Act “[t]o give

the Federal Government immediate possession of condemned property and to avoid delays in

federal construction projects…”. 960 F.2d 1048, 1050 (Fed. Cir. 1992).

       6.      Accordingly, because the United States has acquired the property at issue under the

Declaration of Taking Act, the United States is entitled to immediate possession of the property.

See Miller, 317 U.S. at 381; Kirby Forest Indus., 467 U.S. at 5, 12.

       B.      The United States Needs Immediate Possession in Order to Meet the Congressional
               Directive to Construct Fencing in the Rio Grande Valley Sector.

       7.      Congress has mandated that the Department of Homeland Security (“DHS”)

achieve and maintain operational control of the international land border. The Secure Fence Act

of 2006, Pub. L. 109-367, § 2, 120 Stat. 2638 (Oct. 26, 2006). As part of achieving operational

control of the border, the President’s Executive Order on Border Security and Immigration

Enforcement Improvements directs the Secretary of DHS (the “Secretary”) take all appropriate

steps to plan, design, and construct a wall along the southern border. Executive Order 13767, §

4(a). Consistent with Congress’ mandate that DHS achieve and maintain operational control of

the border and the President’s Executive Order, Congress has directed DHS to construct fencing

and related infrastructure along the southwest border, and specifically in the Rio Grande Valley

Sector. See Consol. Appropriations Act, 2018, Pub. L. 115-141, 132 Stat. 348, div. F, Title II.

       8.      The United States needs immediate possession of the subject property in order to

meet this congressional directive. The Secretary has identified specific locations in Hidalgo

County, Texas, for the construction of tactical infrastructure in order to improve security along the

border of the United States. The United States needs to acquire the subject property in order to

                                            Page 4 of 6
                                    Opposed Motion for Possession
      Case 7:19-cv-00407 Document 9 Filed on 01/22/20 in TXSD Page 5 of 6



begin construction, installation, and maintenance of border security infrastructure in Hidalgo

County, Texas. See Exhibit 1, Declaration of Loren Flossman; see Consol. Appropriations Act,

2018, Pub. L. 115-141, 132 Stat. 348, div. F, Title II (appropriating funds for the current taking).

       9.      As a result, acquiring immediate possession of the property for the United States is

a necessary step toward meeting the Congressional directive that DHS construct fencing and

related infrastructure along the southwest border, and specifically in the Rio Grande Valley Sector.

Because of the United States’ demonstrated need for immediate access, this Court should grant

immediate possession of the interest sought.

                           IV. CERTIFICATE OF CONFERENCE

       On January 21, 2020, Plaintiff conferred with Nicholas Laurent, attorney for defendant, by

email, and defendant is opposed to this Motion.

                                        V. CONCLUSION

       Based on the foregoing, the United States submits that it is entitled to the entry of an order

of immediate possession and requests that the Court grant this motion and enter an order of

possession giving the United States immediate possession of the condemned estate described in

Schedule E of the Declaration of Taking (Docket No. 2).

                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                               By:    s/ Hilda M. Garcia Concepcion______
                                                      HILDA M. GARCIA CONCEPCION
                                                      Assistant United States Attorney
                                                      Southern District of Texas No.3399716
                                                      Puerto Rico Bar No. 15494
                                                      1701 W. Bus. Highway 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8004

                                            Page 5 of 6
                                    Opposed Motion for Possession
      Case 7:19-cv-00407 Document 9 Filed on 01/22/20 in TXSD Page 6 of 6



                                                     Facsimile: (956) 618-8016
                                                     E-mail: Hilda.Garcia.Concepcion@usdoj.gov

                                                     JOHN A. SMITH, III
                                                     Assistant United States Attorney
                                                     Attorney-in-Charge
                                                     Southern District of Texas No. 8638
                                                     Texas Bar No. 18627450
                                                     One Shoreline Plaza
                                                     800 North Shoreline Blvd., Suite 500
                                                     Corpus Christi, Texas 78401
                                                     Telephone: (361) 888-3111
                                                     Facsimile: (361) 888-3234
                                                     E-mail: john.a.smith@usdoj.gov




                                CERTIFICATE OF SERVICE

       I, Hilda M. Garcia Concepcion, Assistant United States Attorney for the Southern District

of Texas, do hereby certify that on this 22nd day of January, 2020, a copy of the foregoing was

served via the District ECF system on all counsel of record.



                                             By:     s/ Hilda M. Garcia Concepcion___________
                                                     HILDA M. GARCIA CONCEPCION
                                                     Assistant United States Attorney




                                           Page 6 of 6
                                   Opposed Motion for Possession
